Citation Nr: 1606935	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-11 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from April 1, 2012, for a left medial meniscus tear, status post partial medial meniscectomy/arthroscopy with degenerative arthritis.  

2.  Entitlement to a rating in excess of 20 percent from February 1, 2013, to August 15, 2013, and in excess of 10 percent from March 1, 2014, for left sacroiliac joint arthritis and instability, status post fusion surgeries.  

3.  Entitlement to special monthly compensation (SMC) based upon the need for the aid and attendance (A&A) of another person.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004, to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND


The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.  

Regarding the claims for increased ratings, review of the claims file reflects that the Veteran has not been examined by VA in recent years.  The lumbar spine was last examined in 2012, and she failed to report for the most recently scheduled left knee examination in 2014.  

At the November 2015 hearing, the Veteran reported that she continues to be treated for left knee and lumbar spine complaints on a monthly basis.  She reported increased severity of symptoms.  As for the left knee, she used a cane at all times.  She had reduced range of motion (ROM), could not bear weight on the knee, and said that it often dislocates.  She experienced swelling of the knee joint and testified that the pain was severe.  Consideration was being given to having the knee replaced.  

As for her lumbar spine, she said that her implant had shifted and this had caused increased problems.  For example, she experienced pain when she was on her back due to pressure on the implant and she was unable to sleep.  She was to undergo additional low back surgery in the near future at a private facility.  

The Veteran testified that she was unable to bathe herself, to include shaving.  She was unable to stand to cook for her family, and she did not drive.  She was unable to dress herself because she could not bend over enough to get her pants off.  Previously dated statements of record also reflect that she had been receiving personal care aid for the last several years as she was unable to accomplish the activities of daily living, to include personal hygiene and care, food preparation, and driving.  This was paid for by her private insurance.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran at the hearing suggest that her left knee and low back disabilities have worsened since she was last examined numerous years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected left knee and low back disabilities.  See 38 U.S.C.A. § 5103A (West 2014).  

Regarding the Veteran's claim for SMC on account of the need for regular A&A of another person, the Board notes that SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  The Veteran has been denied SMC based on the need for regular A&A of another person as a result of service-connected disability.  

A veteran will be considered to be in need of A&A if he/she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a) (2015).  38 C.F.R. § 3.351(c) (2015).  Under 38 C.F.R. § 3.352(a) (2015), determinations as to the need for A&A must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

A veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).  

As reported above, the Veteran argues that she requires the A&A of another person due to her left knee and low back conditions.  In light of the lack of contemporaneous medical findings as to this claim, the Board finds that the Veteran should be afforded a VA examination in order to address whether there is a factual need for A&A solely as a result of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her conditions on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  Following completion of the above, the Veteran must be scheduled for the VA examinations as discussed below.  She is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

A.  Left Knee - The Veteran must be scheduled for appropriate evaluation to determine the nature and severity of her left knee disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in connection with completion of the examination report.  Any indicated studies must be performed to determine the nature and extent of the Veteran's current knee disability.  

Specifically, the examiner must undertake ROM studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain, weakness, flare-ups, etc., present.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  The examiner must undertake repetitive testing (to include at least three repetitions) of the joint's ROM.  Functional losses should be equated to additional loss of motion for both motions-flexion and extension.  

(Note: To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

B.  Lumbar Spine - The examiner must identify all pertinent pathology found to be present in the lumbar spine.  The examiner must conduct all indicated tests and studies, to include ROM studies expressed in degrees and in relation to normal ROM, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  

The examiner must also discuss whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and, if so, the frequency and duration of those episodes.  Any opinion offered must include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  

C.  A&A - The Veteran must be scheduled for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular A&A of another person due solely to her service-connected disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the individual designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The examiner must provide a well-reasoned opinion as to whether the Veteran's service-connected disabilities result in physical or mental impairment that renders her so helpless as to require the regular A&A of another person.  The effect of non-service-connected disabilities must be excluded from consideration and should not be discussed.  All opinions must be set forth in detail and explained in the context of the record.  

3.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.  

4.  After undertaking any other development deemed appropriate, the issues on appeal must be readjudicated.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

